August 27, 2010


Mr. James E. Doyle
Doyle Restrepo Harvin & Robbins, L.L.P.
600 Travis, Suite 4700
Houston, TX 77002
Mr. Joel Randal Sprott
Sprott Rigby Newsom
Robbins & Lunceford PC
2211 Norfolk, Suite 1150
Houston, TX 77098

RE:   Case Number:  07-0783
      Court of Appeals Number:  01-04-00228-CV
      Trial Court Number:  2002-14343

Style:      IRVING W. MARKS
      v.
      ST. LUKE'S EPISCOPAL HOSPITAL

Dear Counsel:

      Today the Supreme  Court  of  Texas  issued  opinions  in  the  above-
referenced  cause.   You  may  obtain   a   copy   of   the   opinions   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Theresa Chang      |
|   |Mr. Craig Smyser       |
|   |Mr. P. Michael Jung    |
|   |Mr. David A. Furlow    |
|   |Mr. R. Brent Cooper    |